DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 11/05/2021 has been received and entered.  By the amendment, claims 1-20 and newly added claim 21 are now pending in the application.
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that an ophthalmic device comprising a combination of various elements as claimed more specifically first, second, and third optical elements arranged in a stack, each optical element of the first, second, and third optical elements including alignment and separation features, an optic region encircling an optical axis of each of the optical elements, wherein the optic region has optic region gaps formed between adjacent ones of the first, second, and third optical elements and a dam region encircling the optic region and including a first dam and a second dam, wherein the ophthalmic device comprises a contact lens adapted for mounting on a cornea of an eye or an intraocular lens adapted for mounting within the eye as set forth in claim 1; and/or, the alignment and separation features provide lateral alignment between the first, second, and third optical elements, wherein adjacent ones of the first, second, and third optical elements are coupled at sidewalls of the alignment and separation features to form a dam, wherein an optic region is formed by respective gaps between adjacent ones of the first, second, and third optical elements, wherein a width of the respective gaps formed between adjacent ones of the first, second, and third optical elements is determined by the sidewalls of the alignment and separation features that couple to form the dam, and wherein the dam seals liquid crystal material disposed in at least 
Claims 2-11 and 13-20 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871